Citation Nr: 1418549	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty service from March 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for degenerative arthritis of the lumbar spine.

In June 2010, the Veteran presented testimony during a Board video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the record. The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board has previously considered this appeal.  In October 2010, the Board remanded the Veteran's claim for further development, specifically to obtain updated VA treatment records and afford the Veteran a VA examination.  The examination was conducted in November 2010, and in August 2011, the VA Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC), in which it continued to deny the Veteran's claim.

In November 2011, the Board issued a decision denying service connection service connection for degenerative arthritis of the lumbar spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in a July 2013 Memorandum Decision, the Court set aside the Board's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the above-cited Memorandum Decision, the Court determined that the Board's finding that VA satisfied its duty to assist in its attempts to obtain relevant medical records was clearly erroneous.  The Court noted the response from the Terre Haute VA Medical Center (VAMC) indicating that its outpatient clinic had never treated the Veteran.  The Court then referred to a March 1995 X-ray report containing an address stamp that included the words "Terre Haute, Indiana."  That report also listed "THC" as the ward/clinic, which the Court noted may stand for Terre Haute Clinic.  However no further attempt to obtain records from the Terre Haute VAMC was made.  The Court found that because the 1995 X-ray report seems to indicate the Veteran was indeed treated at a VA facility in Terre Haute, in contrast to that facility's response otherwise, VA should have followed up with medical center for clarification.  

In addition, recent correspondence from the Veteran's attorney indicates that medical records from the Columbus VA clinic may have been stored in Dayton, Ohio, and that a request has been made for these records.  The Veteran has also requested records from a private medical group that may have old records for him on microfiche.  He reported that, while incarcerated in a federal prison near Terre Haute, he was X-rayed in connection with an evaluation of back pain and believes the Terre Haute VAMC may have obtained these records.  See Attorney's January 2014 Reply to the Board's 90-day Letter.

Therefore, the Board finds that a remand is necessary.  The AOJ should make additional efforts to obtain all available records from VA medical facilities in Terre Haute and Columbus since 1978, as well as all available records from any identified private medical providers.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  If upon further searching, the AOJ determines the records are unavailable, they must notify the Veteran in accordance with 38 C.F.R. § 3.159(e) and provide him with the opportunity to submit any records in his possession and any alternate source evidence that may substantiate his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Columbus, Ohio, and Terre Haute, Indiana, VAMCs for the period of 1978 to the present.  Evidence of attempts to obtain these records should be associated with the claims file.  The AOJ should ascertain whether any records have been retired to an off-site storage facility.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  The AOJ is cautioned that requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile. 

It should be noted that the Veterans Health Administration (VHA) Records Control Schedule 10-1 at XLIII-3 states that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years.  

The Veteran should be asked to provide the address and dates of treatment for private medical providers that were referenced in his Attorney's July 2014 correspondence.  After procuring the appropriate release of information forms where necessary, obtain all outstanding pertinent medical records.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  

All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).  

2.   After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  If the benefits are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

